FILED
                            NOT FOR PUBLICATION                             JAN 19 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 11-30077

               Plaintiff - Appellee,             D.C. No. 2:10-cr-00199-RSM

  v.
                                                 MEMORANDUM *
MARLON JOE TRAMBLE, a.k.a. Marlon
Joe Gosby-Tramble,

               Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Western District of Washington
                    Ricardo S. Martinez, District Judge, Presiding

                            Submitted January 17, 2012 **

Before:        LEAVY, TALLMAN, and CALLAHAN, Circuit Judges.

       Marlon Joe Tramble appeals from his guilty-plea conviction and 120-month

sentence imposed for transportation for purposes of prostitution through coercion

and enticement, in violation of 18 U.S.C. § 2422(a). Pursuant to Anders v.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
California, 386 U.S. 738 (1967), Tramble’s counsel has filed a brief stating there

are no grounds for relief, along with a motion to withdraw as counsel of record.

We have provided Tramble the opportunity to file a pro se supplemental brief. No

pro se supplemental brief or answering brief has been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.
75, 80-81 (1988), discloses no arguable grounds for relief as to Tramble’s

conviction. We dismiss the appeal of the sentence in light of the valid appeal

waiver. See United States v. Nguyen, 235 F.3d 1179, 1182 (9th Cir. 2000).

      Counsel’s motion to withdraw is GRANTED.

      The conviction is AFFIRMED, and the appeal of the sentence is

DISMISSED.




                                          2                                      11-30077